79 F.3d 1152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth L. ERICKSON, Plaintiff-Appellant,v.UNITED STATES of America;  Bryon Simon;  Douglas Hebert;Kenneth Ingleby;  Charles Hill, Defendants-Appellees.
No. 94-56260.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 6, 1996.Decided March 15, 1996.

1
Before:  PREGERSON and T.G. NELSON, Circuit Judges, and GEORGE,* District Judge.


2
ORDER**


3
The judgment of the district court is AFFIRMED for the reasons set forth in the order of the district court filed on June 10, 1994.


4
IT IS SO ORDERED.



*
 Honorable Lloyd D. George, United States District Judge for the District of Nevada, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3